DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the paper filed June 2, 2022.  Claims 1, 11, 14, and 15 have been amended.  Claims 1, 2, 4, 5, 7-10, 18, 21, and 28 remain withdrawn.  Claim 32 is newly added.  Claims 11, 12, 14-17, and 32 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2019/45932, filed August 9, 2019, which claims priority to U.S. Provisional Application No. 62/716742, filed August 9, 2018.
  

Withdrawal of Objections/Rejections:

	The objection to claim 11, is withdrawn.
	The rejection of claims 11, 12, 14, 15, and 17 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more, is withdrawn.
	


Modified/New Objections/Rejections Necessitated by Amendment:

Claim Objections

Claim 11 is objected to because of the following informalities: “are” should be inserted before “grown under identical conditions” in the third-to-last line.
Claim 15 is objected to because of the following informalities: “and” should be inserted before “are each effective to inhibit root growth” in this claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11, 12, 14-17, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically Rhodotorula sp. strain Abrus#1, Aureobasidium pullulans strain Froelichia#2, Sphingomonas sp. strain Abrus#3, Rhodococcus sp. strain AbrusR, Micrococcus luteus strain Lycopersicon#1, Curtobacterium sp. strain Froelichia#4, and Paenibacillus sp. strain PA-NA-2B1.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.

Applicant notes that they are in the process of depositing the listed strains with the Agricultural Research Service Culture Collection, and that the deposit is made under the terms of the Budapest Treaty.
	While Applicant has indicated that the deposit is made under the Budapest treaty, a statement by the attorney of record over his or her signature and registration number, stating that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, is also needed to overcome the enablement rejection.  Additionally, as the listed strains are in the process of being deposited, and not yet deposited, the enablement rejection has been maintained.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14-17, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 32 recite the limitation "said target plant.”  There is insufficient antecedent basis for this limitation in the claim.  No target plant is previously recited.  It is further unclear if “said target plant” refers to the previously recited “plant element,” or to a different plant that the composition is intended to be applied to, including the weed species.  Recitation of “the target plant” in claim 14 is likewise rejected.
Additionally with regard to claims 11 and 32, the claims newly recite “wherein said at least two microbes are combined by human endeavor, and act synergistically or are not found associated in nature or both.”  This limitation is indefinite, because it is unclear what “or both” refers to.  As written there appear to be three limitations: combined by human endeavor, act synergistically, or are not found associated in nature.  However, “both” indicates that two limitations are intended.  If so, it is suggested that this limitation be recited as “combined by human endeavor and act synergistically, are not found associated in nature, or both.”
Regarding claims 14 and 15, use of parenthesis still renders these claims indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  It is unclear whether the claims intend to limit the microbes to just the species recited, or instead to limit the microbes to the specific strain recited within the parenthesis.  As the specific strains within the parenthesis appear to be essential to provide the capabilities of the synthetic combination as claimed, for the purposes of examination, these claims are interpreted to require the species by the specific strain recited within the parenthesis.  To overcome this rejection, it is suggested that the parenthesis be removed. 

	Applicant indicated that the previous indefiniteness rejections are overcome by the amendments.  
	Explanation of the new/modified rejections are set forth above. 

	
Conclusion

	No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653